Citation Nr: 1539066	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  96-48 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar puncture with nerve root damage at L5 and S1.

2.  Entitlement to an effective date earlier than March 14, 1993, for the award of service connection for degenerative joint and disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine.

4.  Entitlement to an initial, separate compensable rating for sciatica, left lower extremity associated with degenerative joint and disc disease of the lumbar spine prior to February 23, 2010.  

5.  Entitlement to rating in excess of 10 percent for sciatica, left lower extremity associated with degenerative joint and disc disease of the lumbar spine from February 23, 2010.  

6.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's lumbar puncture with nerve root damage at L5 and S1 and degenerative joint and disc disease of the lumbar spine.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's lumbar puncture with nerve root damage at L5 and S1 and degenerative joint and disc disease of the lumbar spine.

8.  Entitlement to an effective date earlier than October 25, 2010, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from May 1995, July 2001 and January 2014 RO rating decisions.

In a May 1995 rating decision, the RO in San Diego, California, inter alia, continued a 10 percent disability rating for residuals of a lumbar puncture with nerve root damage (compensated under 38 U.S.C. § 1151).  The Veteran filed a notice of disagreement (NOD) in May 1996.  The RO issued a statement of the case (SOC) in July 1996, and the Veteran filed a substantive appeal in September 1996 (via a VA Form 9, Appeal to Board of Veterans' Appeals).  Jurisdiction of the claims file was later transferred to the RO in Los Angeles, California.  In September 1998, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.

In December 1999, the Board remanded to the RO the claim for an increased rating for further action.  After accomplishing some action, the RO continued to deny the claim (as reflected in a February 2001 supplemental SOC (SSOC)).

In a July 2001 rating decision, the RO declined to reopen claims for service connection for a right knee disorder and for a low back disorder, as well as denied service connection for a left knee disorder, each claimed as secondary to the Veteran's lumbar puncture with nerve root damage at L5 and S1.  The Veteran filed a NOD in June 2002, the RO issued a SOC in December 2002, and the Veteran filed a substantive appeal in January 2003.

In April 2003, the Board reopened the claims for service connection for low back and right knee disorders, but remanded the reopened claims for service connection, on the merits, along with the other claims on appeal, to the RO for further action. After accomplishing the requested action, the RO denied the reopened claims, along with the other claims on appeal (as reflected in the March 2004 and March 2005 SSOCs) and returned these matters to the Board for further appellate consideration.

In August 2005, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In December 2005, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims  (as reflected in a September 2006 SSOC) and returned these matters to the Board for further appellate consideration.

In March 2007, the Board remanded the claim for an increased rating for a lumbar puncture with nerve root damage and for service connection for a low back disorder to the RO, via the AMC, for additional development. 

Also in March 2007, the Board denied service connection for right and left knee disorders, to include as secondary to residuals of the lumbar puncture.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court granted a joint motion filed by representatives of both parties, vacating the Board's March 2007 decision, in part, and remanding the matters to the Board for compliance with the instructions in the joint motion.  In November 2008, the Board, in turn, remanded the claims for service connection for right and left knee disorder to the RO, via the AMC, for additional development consistent with the joint motion.

After accomplishing some of the action requested in the Board's March 2007 and November 2008 remands, the AMC continued to deny each claim (as reflected in a May 2010 SSOC), and returned the matters to the Board for further appellate consideration. 

In August 2010, the Board, again, remanded the claims on appeal to the RO, via the AMC, for additional development.  After accomplishing some of the action requested in the Board's August 2010 remand, the AMC continued to deny each claim (as reflected in a December 2011 SSOC), and returned the matters to the Board for further appellate consideration. 

In April 2012, the Board, again, remanded the claims on appeal to the RO, via the AMC, for additional development.  After accomplishing some of the action requested in the Board's April 2012 remand, the AMC continued to deny each claim (as reflected in a December 2012 SSOC), and returned the matters to the Board for further appellate consideration. 

In June 2013, the Board granted service connection for degenerative joint and disc disease of the lumbar spine, expanded the appeal to include the matter of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the remaining claims on appeal, including entitlement to a TDIU, to the RO, via the AMC, for additional development.  After accomplishing the action requested in the Board's June 2013 remand, the AMC continued to deny each claim (as reflected in a February 2015 SSOC), and returned the matters to the Board for further appellate consideration. 

In a January 2014 rating decision, the RO effectuated the Board's grant of service connection for degenerative joint and disc disease of the lumbar spine, effective September 26, 1996.  A 10 percent evaluation was assigned prior to July 23, 2011, and a 20 percent was awarded from July 23, 2011.  The Veteran filed a NOD in March 2014 to the effective date and initial rating assigned, the RO issued a SOC in February 2015, and the Veteran filed a substantive appeal in March 2015.

In a February 2015 rating decision, the RO awarded an effective date of March 14, 1993 for the award of service and granted a 20 percent from the effective date of the award of service.  Further, in that same decision (and in the SOC issued that same month), the RO granted service connection for sciatica of the left lower extremity associated with the low back and assigned a 10 percent rating, effective February 23, 2010.  Essentially, this action by the RO in effect resulted in a separate rating for a manifestation which was considered part and parcel of the Veteran's service-connected low back disability.  Since the RO addressed such matter in the February 2015 SOC and the Veteran specifically stated that he wished to continue his appeal of this issue in his March 2015 substantive appeal, the Board believes that this issue should also be viewed as being in appellate status.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37.

As appeal of the low back and the associated sciatica of the left lower extremity emanates from requests for higher initial ratings following the award of service connection, the Board has characterized the initial rating claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Moreover, while the Veteran has been assigned a 20 percent rating for his low back disability during the course of the appeal and a separate rating for sciatica of the left lower extremity from February 23, 2010 has been awarded, because separate and/or higher ratings are available before and after that date, and an  appellant is presumed to seek the maximum available benefit, the Board has recharacterized the appeal with regard to the Veteran back as now encompassing the fourth and fifth matters set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the February 2015 rating decision, the RO also awarded entitlement to a TDIU, representing a full grant of the benefit sought on appeal.  

The Board notes that, during the pendency of this appeal, the appellant had been represented by the Military Order of the Purple Heart of the U.S.A. (MOPH), as reflected in the August 2005 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  With regard to the appeal of the Board's March 2007 decision to the Court, the appellant was represented by a private attorney, Glenn Bergmann,  as reflected in the July 2007 Legal Representation Agreement.  In September 2008, the Board was informed that Mr. Bergmann was not representing the appellant before VA, and that the Military Order of the Purple Heart of the U.S.A. had resumed representation over these matters.  However, most recently, the Veteran appointed another private attorney, Virginia A. Girard-Brady, to represent him, as reflected in a December 2012 Appointment of Individual as Claimant's Representative (VA Form 21-22a).  Moreover, in March 2015 the MOPH revoked its Power of Attorney for all pending appeals in favor of the Veteran's current representative, Virginia A. Girard-Brady.    

This appeal is now being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the claims for entitlement to a rating in excess of 10 percent for a lumbar puncture with nerve root damage at L5 and S1 and entitlement to an effective date earlier than March 14, 1993, for the award of service connection for degenerative joint and disc disease of the lumbar spine is set forth below.  The remaining claims-to include the matter of the Veteran's entitlement to an effective date earlier than October 25, 2010, for the award of a TDIU due to service-connected disabilities-for which the Veteran has completed the first of two actions required to place the matter in appellate status-are addressed in the remand following the order; those matters are being remanded to agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in a March 2014 Application for Disability Compensation and Related Compensation Benefits, the Veteran raised the issues of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and entitlement to an increased rating for posttraumatic stress disorder (PTSD).  The Veteran also indicated that he was seeking an increased rating for his low back disorder.  However, this matter is currently on appeal.  He further indicated that he wanted to reopen a claim for service connection for headaches.  However, in a March 2015 statement, he withdrew such claim along with a claim for left hand injury.  Nevertheless, it does not appear that he has withdrawn his claims with respect to the matters of bilateral hearing loss and PTSD.  Moreover, it does not appear the claims of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and entitlement to an increased rating for PTSD have yet been addressed by the AOJ.  As such, these matters not properly before the Board, and are thus referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the March 12, 1993 claim for increase, the Veteran's service-connected lumbar puncture with nerve root damage at L5 and S1 has manifested as no more than moderate, incomplete paralysis of the anterior tibial nerve (deep peroneal).

3.  At all times pertinent to the current claim for increase, the schedular criteria have been adequate to evaluate the disability under consideration.

4.  In an April 1990 rating decision, the RO, after considering the evidence then of record, continued to deny service connection for a low back disorder; the Veteran did not file a NOD , nor was new and material evidence received, within one year.

5.  On May 21, 1991, the RO received a notice of disagreement from the Veteran initiating an appeal to the evaluation of his service-connected lumbar puncture that can reasonably be construed as a claim for service connection for a low back disability.

6.  The record contains no statement or communication from the Veteran after the April 1990 rating decision, prior to May 21, 1991 statement, that constitutes a pending claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar puncture with nerve root damage at L5 and S1 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8523, 8623 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of May 21, 1991, but no earlier, for the award of service connection for degenerative joint and disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.



VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Board notes that the VCAA was enacted after the May 1995 rating decision on appeal was issued addressing the claim for increased rating for lumbar puncture.  Post rating, January 2006, April 2007, January 2009, September 2010, November 2010 and April 2012 letters provided the Veteran with what information and evidence was needed to substantiate his claim for an increased rating.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of letters, and opportunity for the Veteran to respond, the most recent February 2015 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of these notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Specifically as regards the claim for an earlier effective date for the award of service connection for a low back disorder, a February 2015 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of service connection.  The February 2015 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim herein decided.  In the previous VCAA notices noted above, the RO informed the Veteran of the information and evidence needed to substantiate a claim for service connection as well as for establishing an effective date.  The Board finds that these actions are sufficient to satisfy any fundamental due process  owed the Veteran.    As will be explained below, the Board is granting the claim to the full extent supported by the governing legal authority and the facts.  As the matter of the Veteran's entitlement  to any even earlier effective date lacks legal merit, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, Social Security Administration (SSA) records, post-service VA and private treatment records, and VA examination reports.  Also of record and considered in connection with the claim is the transcript of the Board hearing, along with various written statements provided by the appellant and by his representative, on his behalf.  The Veteran  has not identified any additional post-service medical evidence that must be obtained as relevant to the claims herein decided.  The Board finds that no additional AOJ action to further develop the record in connection with any claim, prior to appellate consideration, is required.

The Board notes that the Veteran was provided an opportunity to set forth his contentions during a September 1998 hearing before a Decision Review Officer (DRO) and during an August 2005 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that there has been sufficient compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearings were legally sufficient. 

As regards the claim for an increased rating for lumbar puncture, it is noted that, during the hearings, the DRO and undersigned identified the issue then on appeal.  In addition, the hearings focused on the elements necessary to substantiate the Veteran's claim, and  information was elicited  regarding the nature and severity of his residuals of lumbar puncture..  Therefore, not only was the "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Specifically as regards the most recent 2005 Board hearing,  he undersigned did not explicitly suggest the submission of any specific, additional evidence; however, on these facts, such omission was harmless.  The record revealed that he received ongoing VA medical treatment for his disability at the VA.  As discussed further below, on subsequent remands in December 2005, March 2007, November 2008, August 2010, April 2012 and June 2013, the Board directed the RO to obtain any outstanding VA treatment records.  Notably, neither the Veteran nor his attorney has  asserted that there was any prejudice with regard to the conduct of the hearings.  

As for the development sought after the 2005 Board hearing, a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  Here, the Board finds that, after multiple attempts, the RO substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In the prior remands, the Board instructed the RO/AMC to obtain any additional VA treatment records from the Loma Linda, California VA Medical Center (VAMC) and additional SSA records, to specifically include an administrative decision.  VA treatment records from the Loma Linda VAMC dated to February 2015 have been associated with the Veteran's Virtual VA record.  Moreover, a February 2012 Report of General Information shows that any remaining SSA records for the Veteran had been destroyed and no copy of the administrative decision was available.  In November 2012, the Veteran was notified of this fact.  As such, any further attempts to obtain such records would be futile.  

The RO/AMC was also directed to send additional VCAA notices and afford the Veteran VA examinations with opinions.  Additional VCAA notices were sent in January 2006, April 2007, January 2009, September 2010, November 2010 and April 2012.  Although it does not appear that additional notice was sent to the Veteran requesting that he identify any additional treatment as directed in the June 2013 remand, the Board finds no prejudice to the Veteran in proceeding with this decision as he had previously been notified on numerous occasions to submit all outstanding pertinent evidence.  In other words, the Veteran had actual knowledge that he should submit or identify any additional pertinent records.  Likewise, the Veteran is represented by a private attorney who, as his representative, also has actual knowledge to submit or identify any outstanding, pertinent records.  In this case, in response to the most recent SSOC issued in February 2015, the Veteran's representative did not identify any outstanding medical evidence and specifically requested that the case be transferred to the Board as soon as possible.  Moreover, as discussed further below, VA examinations to address the severity of the Veteran's lumbar puncture have been obtained, most recently in March 2014, that are adequate for appellate review.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating for Residuals of Lumbar Puncture

The Veteran is seeking an increased rating for residuals of lumbar puncture.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.



The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509-10.

The Veteran filed his current claim seeking an increased rating in March 1993.  The rating for the Veteran's residuals of lumbar puncture have been assigned by analogy under Diagnostic Code 8623 for neuritis affecting the anterior tibial nerve (deep peroneal).  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Diagnostic Code 8523 provides that mild, incomplete paralysis of the anterior tibial nerve warrants a noncompensable rating.  A 10 percent evaluation under this code requires moderate incomplete paralysis.  A 20 percent rating is available where the evidence shows that the condition results in severe, incomplete paralysis.  Finally, a maximum evaluation of 30 percent under this code requires that the disability be manifested by complete paralysis of the anterior tibial nerve, resulting in total loss of dorsal flexion of the foot.  38 C.F.R. § 4.124a, Diagnostic  Codes 8523, 8623. 

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Considering the pertinent evidence discussed above in light of the applicable criteria, the Board finds that a rating in excess of 10 percent for the Veteran's lumbar puncture with nerve root damage at L5 and S1 is not warranted. 

In connection with his current claim, the Veteran was afforded VA neurological and joints examinations in October 1993.  The Veteran reported a radicular type pain radiating from his back to his right leg, especially to the lateral foot, suggesting persistent right S1 radiculopathy.  He wore a support belt.  Unfortunately, neither of these examinations provide an adequate assessment of the Veteran's disability picture for rating purposes.  

The Veteran was afforded another VA examination in November 1996.  At this examination, he complained of central low back and denied radiation at that time.  There was no neurologic impairment found on examination.  The examiner determined that there appeared to be no residuals whatsoever from the Veteran's lumbar puncture.  

The Veteran was afforded another VA examination in November 2000.  The Veteran again reported radiating pain down the right extremity extending to the foot.  However, the Veteran's neurological examination was generally unremarkable.  Strength was symmetrical in lower extremities both proximally and distally.  There was no consistent evidence of reflex abnormality or sensory disturbance.  The diagnosis was low back and right lower extremity referred pain.  The examiner indicated that although the pain pattern was suggestive of radiculopathic involvement at L5, or more likely S1, there were no confirmatory of supportive features on examination.  It was only the distribution of pain that was compatible. 

Another VA examination the following month gave an impression of radiculopathy of the right leg, but again noted that there was no current evidence of nerve root dysfunction or damage by physical examination.  He had normal motor, sensory and deep tendon reflexes.  However, the Veteran clearly had sciatica with characteristics of such as straight leg raise that was grossly positive and description of pain that was in the S1 nerve root distribution in the right leg.  

The Veteran was afforded another VA examination in May 2003.  The  claims file was reviewed.  The Veteran reported that he still had a burning pain down both legs.  At this examination, reflexes were diminished at a moderate to severe degree of the right quadriceps and gastoc soleus reflexes.  Hypoesthesia was noted in the right distal one-third of the leg.  Straight leg testing was positive at 90 degrees with pain noted in lower back.  

However, another VA examination in January 2004 showed normal sensation, reflexes and strength.  There was no evidence of a foot drop on the right side.  The Veteran did have a positive straight leg raising at 90 degrees on the right side in sitting and lying positions.  The assessment was normal neurologic examination of the right lower extremity with no evidence of a foot drop or weakness.   Again, at an October 2010 VA examination, reflexes and sensory examination were normal.  The examiner indicated that there was no medical evidence or basis that indicates L5or S1 nerve root damage.   Nevertheless, VA examination done in July 2011 to address the Veteran's low back disability showed that sensation on the right was decreased to light touch.  

Most recently, the Veteran was afforded another VA neurological examination in March 2014, which was conducted  by the Chief of Neurology.  The claims file was reviewed and the examiner clearly outlined the Veteran's medical history.  The Veteran reported moderate constant pain, intermittent pain, paresthesias and/or dysesthesias and numbness.  Muscle strength testing and sensory examination were normal.  There was no muscle atrophy.  Reflexes were normal with the exception of the ankles, which were 1+ in both legs.  No nerves were found to be affected in the right lower extremity.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms.  

The examiner indicated that the lumbar spine disc disease is a significant contributor to the right leg pain.   The examiner stated that more than 50% of the current back, and leg symptoms were related to musculoskeletal issues and that less than 50% were related to the 1980 lumbar puncture.  The examiner also stated that it was worth noting that there have not been objective findings either on examination or EMG to document a radiculopathy.  The Veteran's current examination was entirely normal with respect to strength testing, reflexes and sensation.  The examiner concluded that he could not objectify a radiculopathy on this examination suggesting relatively minor nerve damage related to the lumbar puncture.

The Board has also reviewed and considered VA treatment records, which document complaints of leg pain and numbness.  Importantly, VA treatment records in 1994 showed complaints of increasing leg pain and numbness.  The assessment was right L5 radiculopathy.  Moreover, a November 1997 record documented some decreased sensation to light touch on right.  However, reflexes were 2+ and motor strength was 5/5.  

In his statements of record and at the Board hearing, the Veteran has consistently reported chronic right leg pain.  He has also submitted statements from various family members documenting his chronic pain and his deteriorating condition.  However, these statements address the Veteran's general medical condition and do not specifically address the Veteran's service-connected lumbar puncture.  

The Board finds that the medical evidence of record reflects that the Veteran's residuals of lumbar puncture had resulted in disability comparable to no more than moderate incomplete paralysis of the anterior tibial nerve.  In so finding, the Board observes that the most recent VA examiner expressly stated that the normal findings on examination suggested only minor nerve damage.  In addition, although there has been diminished reflexes and/or diminished sensation documented on occasion, there has been no objective findings of loss of muscle mass, atrophy, reduced strength or function indicated.  As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The Veteran himself described his current symptoms of the right extremity as moderate at the most recent VA examination.  As such, given that the majority of the medical evidence shows normal neurological findings, the Veteran's disability picture cannot be described as severe to warrant the next higher rating of 20 percent.  As such, the Board finds that a rating in excess of 10 percent is not warranted 

The Board recognizes that the most recent examiner appeared to attribute the Veteran's symptoms to his service-connected low back disorder as opposed to his lumbar puncture.  Nevertheless, evaluation of the same manifestations under different diagnoses, or "pyramiding," is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claim for the actual impairment of earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of the [claimed conditions] is duplicative of or overlapping with the symptomatology of the other . . . conditions." Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board finds that the assignment of separate, compensable ratings for the Veteran's lumbar puncture symptoms and any neurological symptoms associate with his service-connected lumbar spine would constitute impermissible pyramiding, as the symptomatology is duplicative and overlapping.

The Board notes that , in addition to the medical evidence discussed above,  the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's low back disability.  See 38 C.F.R. § 3.159 (a)(1).  See, e.g. Bostain v. West , 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As discussed above, the persuasive, objective evidence indicates that the Veteran's lumbar puncture is consistent with the assigned 10 percent rating. 

The above determinations are  based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the disability under consideration reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(cited in the SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, to include pain, functional impairment, numbness and sensory deficits, and provides for ratings higher than that assigned based on more significant impairment.  Notably, there is no medical indication or argument that the rating schedule is inadequate to evaluate the disability under consideration.

The Board further notes that under Johnson v. McDonald, 762 F3.d 1362 (2014),, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, compensable disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the matter for extra-schedular consideration is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's lumbar puncture residuals, pursuant to Hart (cited above), and that the claim for a rating in excess of 10 percent for the disability e must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Earlier Effective Date for Service Connection for Low Back Disability

The present appeal also includes the issue of an earlier effective date for the award of service connection for the Veteran's low back disorder.  Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.401 (2015).  

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  


A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

By way of background, the Board notes that in a July 1987 rating decision, the RO effectuated a December 1986 Board decision awarding service connection for residuals of lumbar puncture.  However, while noting that the Veteran had degenerative disc and joint disease of the lumbar spine, the RO found that such disorders were not incurred in or aggravated in service, or manifested during the presumptive period.  In March 1990, the Veteran filed a claim to reopen; nevertheless, in an April 1990 rating decision, the RO confirmed its prior July 1987 decision.    

In a letter dated May 4, 1990, the RO informed the Veteran of the denial of his claim and of his appellate rights.  Importantly, the Veteran did not initiate an appeal to the April 1990 rating decision.  In this regard, the Board has carefully reviewed the record, but finds no indication of record, nor does the Veteran contend, that either he or any representative submitted any written statement within the appellate period which could be interpreted as a valid notice of disagreement with the RO's April 1990 decision.  

Nevertheless, applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R.  § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In the instant case, while VA treatment records were associated with the record within one year.  While new, these records cannot be considered material as they are redundant of prior medical evidence and simply document a current low back disorder.  As such, given the lack of new and material evidence within one year of the April 1990 rating decision, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, unless an exception to finality applies that decision became final (and, hence, provides no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

While the finality of the April 1990 decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments of the Veteran and his representative do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

In sum, given the finality of the April 1990 rating decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date.  

Following the April 1990 decision, in December 1990, the Veteran requested to reopen his claim for reevaluation on arthritis, blockage of nerves.  In a February 1991 rating decision, the RO determined that the Veteran's low back pain had been attributed to his arthritis for which service connection had been denied.  Thus, the RO denied the Veteran's claim for increase.  The Veteran was informed of this denial in a February 1991 letter.  On May 21 1991, the Veteran submitted a notice of disagreement.  Importantly, in this notice of disagreement, the Veteran stated that he felt that his arthritis was due to his lumbar puncture.  The Board finds that when resolving the benefit of the doubt in favor of the Veteran, this statement can reasonably be construed as a claim for service connection for his lumbar arthritis on a secondary basis to his service-connected lumbar puncture.  Thus, while the RO determined that the Veteran's claim for service connection for a low back disorder had been ongoing since a March 14, 1993 statement, the Board finds that the prior statement submitted by the Veteran in May 1991 can reasonably be construed as an informal, pending claim for service connection.  Thus, an effective date of May 21, 1991 for the award of service connection for degenerative joint and disc disease of the lumbar spine.  

However, the Board finds that an effective date prior to May 21, 1991 is not warranted.  In this regard, the Board finds that there is no document associated with the claims file that can be construed as a pending claim for service connection for a low back disability at any point after the final April 1990 denial but prior to the May 21, 1991 claim and that no earlier effective date is assignable for the award of service connection for a low back disability.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's back disability cannot constitute a request to reopen a claim for service connection.

In addition, there is no correspondence from the Veteran, dated prior to May 21, 1991, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  In this regard, the only statement submitted by the Veteran following the April 1990 denial prior to the May 1991 statement was the December 1990 claim for increase.  In this statement, the Veteran clearly asked for reevaluation of his already service-connected disorder.  Nothing in this statement can reasonably be construed as a claim to reopen.  The next submission by the Veteran is the May 1991 notice of disagreement.  In sum, the claims file contains no communication from the Veteran at any time prior to May 21, 1991 that put VA on notice that potential entitlement to service connection for a low back disability had arisen.

Therefore, on these facts, and with resolution of all reasonable doubt in favor of the Veteran (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), an effective of May 21, 1991 for the award  of service connection for degenerative joint and disc disease of the lumbar spine is warranted.  However, the matter of an effective date earlier than May 21, 1991 for the award is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

A rating in excess of 10 percent for a lumbar puncture with nerve root damage at L5 and S1 is denied.

An effective date of May 21, 1991, for the award of service connection for degenerative joint and disc disease of the lumbar spine is granted.


REMAND

Unfortunately the Board finds that further AOJ  action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Board notes that the Veteran was last afforded a VA examination to address the severity of his low back disability in July 2011, which was over four years ago.    However, subsequent lay statements from various family members indicated that his disability continued to deteriorate.  Moreover, the March 2014 VA neurological examination indicated that the Veteran used a cane constantly and subsequent VA treatment records indicated that the Veteran used a wheelchair.  To ensure that the record reflects the current severity of the Veteran's degenerative joint and disc disease, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A.  § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, in light of the Board's award of an effective date of May 21, 1991 for the award of service connection for the Veteran's low back disorder, a retrospective opinion to determine the nature and severity of the Veteran's lumbar spine disability from the effective date of the  award of service connection is warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Likewise, although the Veteran has been afforded a more recent examination in March 2014 to address the severity of his left lower extremity sciatica, the Veteran has asserted that he has suffered from sciatica to a compensable degree prior to the effective date of February 23, 2010 for the award of a 10 percent rating.  In this regard, the May 2003 VA examination indicated that the Veteran reported a burning pain down both legs for five or six years.  Thus, the Board finds that a retrospective medical opinion to determine the nature and severity of the Veteran's left lower extremity sciatica prior to February 23, 2010 is warranted. 

Hence, the AOJ should arrange for the Veteran to undergo VA spine and neurological examination, by an appropriate physician, at a VA medical facility - based upon full review of the record and with findings responsive to the applicable rating criteria - to properly evaluate to assess the current nature and severity of the Veteran's lumbar spine disability and its associated neurological abnormalities.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(4) (2015).  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims for higher initial ratings.  38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

The Board also previously remanded the claims for service connection for right and left knee disabilities to afford the Veteran a VA examination with opinion, which was done in March 2014.  The examiner determined that the Veteran's knees were less likely than not incurred in or caused by an in-service injury, event or illness because there was nothing in the service treatment records and the Veteran denied a chronic knee condition during service, but rather contended that his current disorder was secondary to his service-connected conditions.  In this regard, the examiner also found that his knee disorders were not proximately due to the Veteran's service-connected conditions.  However, in proffering this opinion, the examiner failed to consider all of the relevant medical history, to specifically include the 1983 fall after the Veteran's laminectomy during which the Veteran claimed he injured his right knee, and subsequent right knee surgery in 1984.  The examiner also indicated that the Veteran's current right knee condition was due to an industrial fall in October 2003.  However, treatment records prior to this date show complaints of bilateral knee pain and findings of arthritis in both knees.  In other words, it appears that the Veteran had right and left knee disorders for many years prior to October 2003.  Moreover, the VA examiner failed to provide any sort of opinion with rationale as to whether the Veteran's right and left knee disabilities were aggravated by his service-connected disorders as specifically directed.  See  38 C.F.R.  § 3.310(a); See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).    

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Under these circumstances, the Board finds that further medical opinion in connection with the service connection claims for right and left knee disabilities is warranted.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Hence, the AOJ should arrange for an appropriate VA examiner, an orthopedist if possible, to provide an addendum opinion with rationale as to whether Veteran's right and left knee disability is proximately due to or aggravated by his service-connected lumbar puncture and low back disabilities.  The AOJ should only arrange for the Veteran to undergo another VA examination if one is deemed necessary in the judgment of the physician designated to provide the requested opinion.

Additionally, while these matters are on remand,  to ensure that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all pertinent records are associated with the claims file.

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Loma Linda, California, dated to February 2015; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain from the Loma Linda VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2015, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal (particularly as regards private records), explaining that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  In adjudicating the claims for higher initial ratings, the AOJ should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is warranted.  

Lastly, the claims file reflects that in a February 2015 rating decision, the RO awarded a TDIU, effective October 25, 2010.  In March 2015, the Veteran, through his representative, submitted a notice of disagreement to the AOJ that clearly expressed his disagreement with the effective date assigned.  To date, the AOJ has not yet issued an SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the issue of entitlement to an effective date earlier than October 25, 2010, for the award of a TDIU due to service-connected disabilities, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the matter of entitlement to an effective date earlier than October 25, 2010, for the ward of a TDIU due to service-connected disabilities, within 60 days of the issuance of the SOC

2.  Obtain from the Loma Linda VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his lumbar spine, by an appropriate physician, for evaluation of service-connected degenerative joint and disc disease.
 
The contents of the entire electronic record, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies (to include X-rays) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly indicate whether the Veteran has any other neurological manifestations of the lumbar  spine disability in addition to sciatica of the left lower extremity.  For each such neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability.  

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes). 

The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the examiner should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability/ies, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Then, based on examination findings and the Veteran's documented medical history and assertions, the  physician should also indicate whether, at any point since the May 21, 1991 award of service connection, the Veteran's lumbar spine disability increased in severity, and, if so, the approximate date(s) of any such change(s), and the severity of the disability on each date. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided..

6.  Also after all records and/or responses received from each contacted entity have been associated with the claims file,  arrange to obtain an addendum opinion  by  an appropriate physician (preferably, an orthopedist), based on  review of the record, to address the relationship, if any, between current knee disability(ies)  and the Veteran's service-connected lumbar puncture wound residuals and/or degenerative joint and disc disease of the lumbar spine.  

Only arrange for the Veteran to undergo another VA examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire electronic record, to include a complete copy of this REMAND, must be made available to the physician designated to offer the opinion, and the report should include discussion of the Veteran's documented medical history and assertions. 

With respect to each diagnosed knee disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater possibility) that the disability (a) was caused OR (b) is aggravated (worsened beyond natural progression) by service-connected lumbar puncture wound residuals and/or degenerative joint and disc disease of the lumbar spine.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence and all lay assertions-particularly, as regards the Veteran's 1983 fall following his lumbar spine surgery, subsequent 1984 right knee surgery, and 1987 x-ray findings of arthritis.    

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.   Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority (to include, with respect to each higher rating claims, consideration of whether staged rating, pursuant to Fenderson (cited above), is  warranted. 

9.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) 
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


